—Order, Supreme Court, New York County (Carol Huff, J.), entered May 15,1998, which, to the extent appealed from as limited by defendants-*3appellants’ brief, denied defendants’ motion to dismiss insofar as it sought dismissal of plaintiffs first and fifth causes of action, unanimously affirmed, with costs.
The motion court properly found that plaintiffs allegations, that defendants, through various specified acts, deliberately, systematically and maliciously harassed him over a period of years so as to injure him in his capacity as a tenant, properly stated a cause of action for intentional infliction of emotional distress (see, Green v Fischbein Olivieri Rozenholc & Badillo, 119 AD2d 345, 349-350). We perceive no merit to defendants’ contention that plaintiffs cause for intentional infliction of emotional distress is duplicative of other causes in his complaint or that the allegations of the cause would be more appropriately asserted under the rubric of a different tort. Also proper was the motion court’s conclusion that plaintiff had adequately stated a cause of action for unlawful arrest/ imprisonment premised on his allegations that defendant Druckier “instigated” his arrest with knowledge that there was no lawful basis therefor (see, Donnelly v Morace, 162 AD2d 247, 248; Barnes v Bollhorst, 14 AD2d 774), and took an active role in plaintiff’s prosecution by encouraging or importuning the authorities to act, with the intent to confine him (cf, Celnick v Freitag, 242 AD2d 436, 437). Concur — Ellerin, P. J., Williams, Wallach, Buckley and Friedman, JJ.